UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4409
THOMAS MARTIN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-00-691)

                  Submitted: November 14, 2001

                      Decided: December 4, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas Martin, Appellant Pro Se. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. MARTIN
                                OPINION

PER CURIAM:

   Thomas Martin appeals his conviction of possession of counterfeit
securities, in violation of 18 U.S.C.A. § 513 (West 2000). Finding no
reversible error, we affirm.

  Contrary to Martin’s assertion, § 513 is constitutional, as the statute
bears a sufficient nexus to interstate commerce. See United States v.
Pebworth, 112 F.3d 168, 170 (4th Cir. 1997).

   Next, we reject Martin’s claim that prior robbery convictions were
related for sentencing purposes. Martin’s three robbery convictions
occurred on three separate occasions, involved three separate victims,
bore different docket numbers, and although the sentences were
imposed to run concurrently, the cases were not formally consoli-
dated. Moreover, the prior crimes are not related simply because Mar-
tin’s motivation for committing each of the robberies was to sustain
his drug addiction. See United States v. Sanders, 954 F.2d 227, 231-
32 (4th Cir. 1992); United States v. Rivers, 929 F.2d 136, 140 (4th
Cir. 1991). Thus, the district court did not err in concluding Martin’s
three convictions were not related for purposes of calculating his
criminal history points under the Sentencing Guidelines.

  The record does not conclusively establish ineffective assistance of
counsel. Thus, Martin’s claim of ineffective assistance of counsel is
not cognizable in this direct appeal. See United States v. King, 119
F.3d 290, 295 (4th Cir. 1997); United States v. Hoyle, 33 F.3d 415,
418 (4th Cir. 1994).

   We have reviewed the record and find no reversible error. Accord-
ingly, we affirm Martin’s conviction and sentence. We deny Martin’s
motion for court-appointed appellate counsel and for production of
transcripts.* We dispense with oral argument because the facts and

  *We note that we previously granted Martin’s own motion to proceed
pro se on appeal without assistance from the federal public defender
appointed to represent him in this Court, that Martin has competently
asserted his issues on appeal, and that transcripts of the district court pro-
ceedings are contained in the record on appeal.
                      UNITED STATES v. MARTIN                       3
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED